ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2020-07-14_JUD_01_ME_03_FR.txt.                                                                                                      164




                  OPINION INDIVIDUELLE DE M. LE JUGE AD HOC BERMAN

                [Traduction]

                   Appel devant être rejeté mais Cour ayant manqué une occasion d’apporter les
                éclaircissements qui s’imposaient concernant l’article 84 de la convention de
                Chicago — Enoncé distinct selon lequel le Conseil de l’OACI a « compétence »
                n’étant pas demandé dans les conclusions des Parties et risquant, s’il n’est pas assorti
                de précisions ou d’explications, de faire naître méprise ou confusion à l’avenir —
                Nombreuses difficultés dans la compréhension et l’interprétation de l’article 84 en soi
                et à la lumière des pouvoirs que la convention de Chicago confère par ailleurs au
                Conseil — Cour et Parties n’ayant pas tenté de démêler pourquoi l’article 84 porte
                principalement sur les « désaccords » et non les différends — Différend présupposant
                un désaccord, mais désaccord ne constituant pas nécessairement un différend —
                Raisons multiples liées à la nature, à la composition et au mode opératoire du
                Conseil, ainsi qu’au Règlement qu’il a lui‑même établi, démontrant qu’il ne s’agit pas
                d’un organe judiciaire dont les fonctions de règlement des différends auraient un
                caractère judiciaire justifiant le terme « compétence » — Fonctions du Conseil
                consistant plutôt à rendre des décisions faisant autorité, fondées sur son expertise
                dans un domaine spécialisé, dans le cadre ou non de différends particuliers entre
                Etats — Pareille interprétation étant conforme aux termes de la convention et aux
                réalités pratiques, et permettant de préciser et de faciliter le rôle de la Cour elle‑même
                dans le cadre de sa fonction d’appel — Nécessité d’attendre une occasion future de
                trancher ces questions, celles‑ci n’ayant regrettablement pas été soulevées par les
                Parties — Absence d’effet restrictif sur la compétence du Conseil du choix des
                demandeurs d’invoquer un moyen de défense étranger à la convention de Chicago
                impliquant que ledit choix ne puisse pas non plus étendre les responsabilités conférées
                au Conseil par l’article 84, et regret que la Cour n’ait pas été disposée à le dire —
                Regret que la Cour n’ait pas examiné de manière plus nuancée le traitement cavalier
                réservé aux considérations relatives à la régularité de la procédure dans l’arrêt de
                1972 — Nécessité de ne pas donner la moindre impression qu’un vice grave de
                procédure n’est pas source de préoccupation pour la Cour ou pourrait, s’il se
                produisait, entraîner la nullité d’une décision du Conseil ou priver celle‑ci d’effet
                juridique — Cour ayant à juste titre rappelé que l’article 84 lui‑même impose au
                Conseil de respecter certaines obligations juridiques de fond, notamment celle de
                motiver ses décisions, pour donner effet aux fonctions d’appel de la Cour.

                   1. C’est sans grande difficulté que je m’associe à la décision de la Cour
                de rejeter le présent appel. Les Etats demandeurs n’ont établi aucun des
                trois moyens d’appel qu’ils avancent contre la décision du Conseil de
                l’OACI (désigné ci‑après, pour plus de commodité, le « Conseil »), ce dont
                il découle inévitablement que l’appel, en tant que tel, doit être rejeté. La
                Cour a toutefois estimé utile d’ajouter, dans la seconde partie du disposi-
                tif de son arrêt, une conclusion formelle à l’effet de dire que le Conseil « a
                compétence pour connaître » de la requête dont il a été saisi par le Qatar.
                Cet énoncé de large portée n’est guère en rapport avec les conclusions
                réellement présentées à la Cour par l’une et l’autre des Parties. En outre,
                il risque fort, s’il n’est pas assorti de précisions ou d’explications, de faire

                                                                                                       87




7 CIJ1191_Ord.indb 171                                                                                       12/07/21 13:57

                                            conseil de l’oaci (op. ind. berman)           165

                naître méprise ou confusion dans l’application future de l’article 84 de la
                convention de Chicago. Or, la Cour n’ayant pas saisi cette occasion pour
                apporter dans son arrêt les explications, ou même les précisions, qui s’im-
                posaient, je me suis trouvé contraint de voter contre le point 2) du para-
                graphe 126. Je souhaite ici expliquer les raisons de ce choix, dans l’espoir
                que cela pourra présenter une réelle utilité pour le Conseil lorsque, à
                l’avenir, celui‑ci exécutera la tâche difficile et aux contours peu nets qui
                lui a été confiée par l’article 84. Quoique mes réflexions puissent se révéler
                plus utiles, en pratique, dans le cas d’une décision définitive que le Conseil
                rendrait au fond sur une question d’interprétation ou d’application de la
                convention de Chicago, elles ne sont pas pour autant dépourvues de per-
                tinence dans une procédure d’appel portant sur ce que l’arrêt désigne
                comme une question de « compétence » présageant une décision ultérieure
                sur le fond.
                   2. L’article 84 est une disposition complexe et problématique qui sou-
                lève de nombreuses questions quant à son interprétation, ainsi que des
                incertitudes sur l’intention qui sous‑tendait sa rédaction. Il est peu surpre-
                nant de constater, dans les documents historiques, que cette disposition a
                régulièrement suscité, au sein même du Conseil, perplexité et inquiétude
                sur ce que celui‑ci pouvait et devait faire — et selon quelles modalités —
                pour exécuter le mandat que lui confie l’article 84. C’est ce que traduisent
                en grande partie les controverses et incertitudes qui ont marqué les choix
                opérés par l’OACI dans son traitement de la plainte initiale du Qatar, et
                qui se sont à nouveau manifestées dans la présente procédure devant la
                Cour.
                   3. Si l’article 84 est relativement clair — ou, à tout le moins, suffisam-
                ment clair (voir toutefois, sur ce point, les paragraphes 12 et 18 ci‑après) —
                quant à la compétence conférée à la Cour en matière d’appel, il l’est
                beaucoup moins en ce qui concerne le pouvoir qu’il vise à confier au
                Conseil de l’OACI en sus de ceux qui découlent des autres dispositions de
                la convention de Chicago, envisagée dans son ensemble. Ainsi, le Conseil
                a déjà pour fonctions « obligatoires » 1, selon l’article 54, d’« examiner
                toute question relative à la Convention dont il est saisi par un Etat
                contractant », et de « signaler aux Etats contractants toute infraction à la
                présente Convention ». Ce qu’apporte l’article 84 doit donc concerner la
                nature ou le statut juridique de la décision que rend le Conseil sur une
                requête dont il est saisi en vertu de cette disposition, et non sa compétence
                pour connaître de cette requête. En employant, dans le dispositif, le terme
                « compétence » — avec toutes les notions de pouvoir et de procédure judi-
                ciaires qui lui sont généralement associées — au sujet des fonctions que
                tient le Conseil de l’article 84, la Cour a regrettablement contribué à
                maintenir cette confusion au lieu de s’employer à la dissiper.
                   4. Selon son libellé, l’article 84 parle des « désaccords » entre Etats
                contractants « à propos de » l’interprétation ou l’application de la conven-
                tion. Quoique le terme « différends » apparaisse dans l’intitulé de l’article
                    1    Le terme est tiré de l’intitulé de l’article 54.

                                                                                           88




7 CIJ1191_Ord.indb 173                                                                           12/07/21 13:57

                                       conseil de l’oaci (op. ind. berman)                                 166

                et figure également, au singulier, à deux reprises dans son texte même, ce
                à quoi l’article ouvre la voie et ce sur quoi le Conseil doit donc « sta-
                tue[r] », ce sont les « désaccord[s] entre deux ou plusieurs Etats contrac-
                tants » qui, s’ils ne sont pas réglés entre ces derniers, peuvent être soumis
                au Conseil par tout Etat « impliqué dans » le désaccord en question. On
                ne peut que regretter que la Cour ne se soit aucunement intéressée à l’em-
                ploi que fait l’article 84 de ces deux termes distincts. C’est évidemment à
                juste titre qu’elle souligne (au paragraphe 29), en se référant à l’arrêt
                qu’elle a rendu en l’affaire des Concessions Mavrommatis en Palestine
                (arrêt no 2, 1924, C.P.J.I. série A no 2), que l’existence d’un « différend »
                présuppose celle d’un « désaccord » ; toutefois, cela n’implique nullement
                qu’un désaccord constitue nécessairement un différend. On pourrait sans
                aucune difficulté attribuer à chacun de ces deux termes, tels qu’ils sont
                employés dans le présent contexte, tout le sens qui lui est propre, afin
                d’éclairer le rôle et la fonction que confère l’article 84 au Conseil.
                   5. Si l’article 84, pris dans son ensemble, s’inscrit donc assurément,
                dans une certaine mesure, dans le régime du « règlement des différends »
                — au sens large et œcuménique de l’article 33 de la Charte des
                Nations Unies, et des moyens tels que la négociation, l’enquête, la média-
                tion ou la conciliation qui y sont mentionnés —, les termes employés ne
                sont toutefois pas ceux du règlement judiciaire. Or, c’est bien le règlement
                judiciaire qui emporte la notion de « compétence », ou « juridiction » (jus
                dicere), et, partant, celle de résultat juridiquement contraignant qui
                découle de son exercice.
                   6. La Cour a, là encore à juste titre, clairement indiqué que le Conseil
                ne saurait être considéré comme un organe judiciaire, quel que soit le sens
                ordinaire attribué à ce terme. Au paragraphe 60 de l’arrêt, elle l’explique
                par certaines raisons impérieuses, qui peuvent aisément être complétées
                d’autres éléments, notamment le fait, largement mentionné dans les argu-
                mentations respectives des Parties, que les membres du Conseil sont répu-
                tés agir selon les instructions de leurs gouvernements, y compris dans
                l’exercice des fonctions que leur confère l’article 84. Il convient, de mon
                point de vue, d’y ajouter un autre facteur, peut‑être plus important
                encore, soit le fait que le Conseil lui‑même, lorsqu’il a établi son propre
                Règlement aux fins de la mise en œuvre de l’article 84 2, a expressément
                fait fond sur la notion de « désaccord » ne pouvant être « réglé par voie de
                négociation » qui figure dans cet article. Il s’est ainsi imposé l’obligation
                (article 6 du Règlement) de rechercher dès le début s’il y a lieu d’inviter les
                Etats concernés à entrer en négociation directe, s’autorisant même expres-
                sément à, notamment, suspendre sa procédure à cet effet, prêter assistance
                aux parties, désigner des conciliateurs ou encore faire procéder à des
                enquêtes et des expertises (articles 8 et 14 du Règlement). Ces mesures
                sont naturellement et généralement associées aux prérogatives de l’organe
                exécutif suprême d’un organisme technique de premier plan, ou à celles

                   2 Lequel est d’ailleurs intitulé « Règlement pour la solution des différends » (les italiques

                sont de moi).

                                                                                                             89




7 CIJ1191_Ord.indb 175                                                                                             12/07/21 13:57

                                       conseil de l’oaci (op. ind. berman)                                167

                d’un amiable compositeur, mais pas à celles d’une instance judiciaire,
                quelle qu’elle soit. Quoique la Cour aborde ce point au paragraphe 87 de
                l’arrêt, elle le fait bien trop brièvement, voire presque incidemment, et
                n’en tire donc pas les conclusions qu’elle aurait dû en tirer.
                   7. Tous les éléments qui précèdent sont si éloignés des concepts fonda-
                mentaux — ancrés dans une appréciation objective, indépendante et déta-
                chée des arguments de fait et de droit — qui sous‑tendent le règlement
                judiciaire ou juridique des différends qu’ils doivent donner à réfléchir.
                Plus précisément, ils invitent à examiner si les Etats contractants de la
                convention de Chicago, ou par la suite le Conseil lui‑même, lorsqu’il a
                entendu donner effet à leurs souhaits, ont vraiment pu envisager l’ar-
                ticle 84 comme conférant au Conseil un quelconque pouvoir judiciaire
                pour statuer, avec effet juridique contraignant, sur un différend entre des
                Etats membres A et B. On peut noter à cet égard que, si, à l’article 86, la
                convention de Chicago va jusqu’à qualifier de « définitives et obligatoires »
                les décisions rendues par la Cour (ou un tribunal d’arbitrage) siégeant en
                appel, elle ne dit rien, quelques lignes plus haut, du statut en droit d’une
                décision rendue par le Conseil sur un « désaccord entre deux ou plusieurs
                Etats contractants à propos de l’interprétation ou de l’application de
                la … Convention ».
                   8. En outre, le texte même de l’article 84 me semble révéler un autre
                indice important : il dit que le droit de faire appel d’une telle décision du
                Conseil est ouvert non pas à tout Etat « partie » à un « différend », pas
                même à tout Etat « impliqué dans un désaccord », mais à tout Etat contrac‑
                tant de la convention, sans autre précision. Si ce libellé dit bien ce qu’il
                veut dire, on est fort éloigné d’une quelconque procédure normale de
                règlement de différend, et plus encore d’une procédure comportant des
                éléments qui ne relèvent pas du régime de la convention de Chicago.
                Certes, les Parties n’ont guère abordé de questions textuelles de cette
                nature dans leurs argumentations respectives, et cela peut justifier, dans
                une certaine mesure, que la Cour ne les ait pas elle‑même examinées en
                détail. Il me paraît toutefois évident que tout arrêt reposant sur une
                notion de « compétence » doit inclure un examen préalable et rationnel de
                la nature et de la qualité réelles des pouvoirs ou prérogatives conférés à
                l’organe supposé avoir cette « compétence ». Or, cet examen passe
                lui‑même nécessairement par une analyse approfondie de l’article 84 et
                des dispositions connexes, laquelle doit être effectuée conformément à la
                formule consacrée de la convention de Vienne sur le droit des traités, soit
                en discernant le sens ordinaire à attribuer à leurs termes dans leur contexte
                et à la lumière de l’objet et du but du traité pris dans son ensemble.
                   9. La Cour a toujours accordé une attention particulière et minutieuse
                à ce type de disposition 3. Elle était d’autant plus tenue de procéder à

                   3 Voir, tout récemment, Application de la convention internationale pour la répression

                du financement du terrorisme et de la convention internationale sur l’élimination de toutes les
                formes de discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires,
                arrêt, C.I.J. Recueil 2019 (II), p. 584, par. 57.

                                                                                                            90




7 CIJ1191_Ord.indb 177                                                                                            12/07/21 13:57

                                    conseil de l’oaci (op. ind. berman)                     168

                l’examen approfondi de l’interprétation qu’il convient de faire de l’ar-
                ticle 84 qu’elle était encline à attribuer audit article ce caractère de clause
                « attributive de compétence ». Plus encore, peut‑être, que toute autre dis-
                position — puisque, outre le consentement général à être lié par le traité
                dans son ensemble, elle consacre le consentement spécifique de chaque
                Etat contractant à l’exercice de la compétence et aux conséquences de cet
                exercice —, une clause réellement « attributive de compétence » doit être
                interprétée telle qu’elle est formulée, avec toutes ses difficultés et ses ambi-
                guïtés, et non de la manière dont des commentateurs l’interprétant ulté-
                rieurement l’auraient rédigée si la tâche leur en avait été confiée.
                   10. Pour toutes les raisons qui précèdent et d’autres encore, une lecture
                différente peut, à mon avis, être faite de l’article 84, tel qu’il s’inscrit dans
                la convention de Chicago dans son ensemble, et en particulier dans le
                contexte des autres pouvoirs et fonctions conférés au Conseil. Cette lec-
                ture consiste à considérer que celui‑ci est investi non pas d’une quelconque
                « compétence » pour régler des différends entre Etats membres particu-
                liers, mais d’une haute fonction administrative, fondée sur les connais-
                sances et l’expertise particulières qui sont les siennes dans le domaine de
                l’aviation civile, en vertu de laquelle il rend des décisions faisant autorité
                sur le sens à donner aux dispositions de la convention et les obligations
                qui en découlent, que ces questions s’inscrivent ou non dans le cadre de
                différends particuliers entre des Etats membres concernant leurs droits et
                obligations mutuels. Dès lors que l’on envisage les choses de ce point de
                vue, les questions en litige entre les Parties dans la présente espèce
                prennent, pour une large part, un tout autre visage et leur résolution s’en
                trouve facilitée. Tel est le cas, de fait, de nombre des questions d’interpré-
                tation textuelles soulevées ci‑dessus.
                   11. Une telle lecture de l’article 84 présenterait en outre un avantage
                inestimable, ou plutôt deux.
                   12. Tout d’abord, loin d’être, comme ce serait le cas si le Conseil avait
                un rôle de règlement des différends, soumises à la règle commune consa-
                crée par l’article 59 du propre Statut de la Cour, selon laquelle elles n’au-
                raient force obligatoire qu’entre les Etats concernés et à l’égard d’une
                situation particulière, les décisions du Conseil seraient considérées comme
                des déclarations faisant autorité et s’appliquant de manière générale et
                avec la même force à l’égard de tous les Etats contractants de la conven-
                tion de Chicago, pour le plus grand bénéfice du régime essentiel de l’avia-
                tion civile internationale, dont le monde moderne est, à tant d’égards,
                tributaire. Et cette interprétation permettrait aussi de préciser et de facili-
                ter le rôle de la Cour elle‑même au titre de sa fonction d’appel, lequel
                serait délimité par les dispositions de la convention correctement interpré-
                tées et dûment appliquées, évitant en outre à la Cour d’avoir à trancher
                des questions de politique en matière d’aviation à l’égard desquelles elle se
                trouverait aussi démunie que le Conseil à l’égard de questions de droit
                international.
                   13. En d’autres termes, de nombreux éléments militent en faveur d’une
                telle lecture, qui est conforme aux termes mêmes de l’article 84 et des

                                                                                              91




7 CIJ1191_Ord.indb 179                                                                              12/07/21 13:57

                                   conseil de l’oaci (op. ind. berman)                    169

                ­dispositions qui lui sont associées et, de surcroît, logique d’un point de
                vue pratique. Il me faut toutefois faire preuve de prudence dans mes
                réflexions sur ce sujet, puisque les considérations qui les sous‑tendent
                n’ont, à mon grand regret, pas été examinées par les Parties dans leurs
                argumentations respectives. La question demeure donc ouverte et devra
                être tranchée par la Cour à un stade ultérieur, lorsque l’occasion se pré-
                sentera et le besoin s’en fera sentir.
                   14. Je souhaiterais à présent soulever deux autres points plus particu-
                liers, qui concernent des aspects précis de l’arrêt.
                   15. Le premier a trait au paragraphe 49 de l’arrêt.
                   16. Je déplore en particulier le refus inexplicable de la Cour de tirer le
                corollaire de la conclusion principale énoncée dans ce paragraphe, qui est
                essentielle au règlement de la présente affaire dans son ensemble. La Cour
                dit (à juste titre, selon moi) que le Conseil de l’OACI ne saurait se voir
                priver de la compétence qu’il tient de l’article 84 par le simple fait que
                l’une des parties à un désaccord invoque, pour justifier ses actes, un
                moyen de défense ne relevant pas de la convention de Chicago. Or, il
                s’ensuit nécessairement que l’invocation d’une défense juridique plus large
                ne saurait non plus avoir pour effet d’élargir ou d’étendre cette même
                compétence. Si cela ressort implicitement de l’énoncé qu’elle formule, la
                Cour, en ne l’ayant pas dit expressément, a toutefois manqué une occa-
                sion précieuse de préciser au Conseil ce qu’il est autorisé à faire dans les
                limites du cadre posé par l’article 84, ce qui lui aurait assurément été utile
                à l’avenir.
                   17. Le second point concerne les questions liées à la régularité de la
                procédure qui ont été soulevées comme premier moyen d’appel et qui
                sont évacuées un peu abruptement aux paragraphes 122 et 123 de l’arrêt.
                Dans ces deux courts paragraphes, la Cour ne fait guère plus que rappe-
                ler, sous forme résumée et sans autre analyse, la démarche qu’elle avait
                adoptée dans l’unique précédent, il y a une quarantaine d’années.
                   18. Le traitement cavalier que la Cour avait réservé à cette question en
                1972, et qu’elle s’abstient (regrettablement) de soumettre aujourd’hui à
                l’examen plus nuancé qu’imposeraient les conditions actuelles, fait abs-
                traction de l’éventualité où, pour une raison particulière ou un ensemble
                de raisons, une irrégularité de procédure fondamentale viendrait entacher
                une décision du Conseil au point que la Cour se trouverait dans l’obliga-
                tion de déclarer cette décision nulle et non avenue. Il serait aussi parfaite-
                ment concevable que, du fait d’une grave irrégularité de procédure, la
                réponse apportée à une question de droit ne puisse tout simplement être
                considérée comme juridiquement « correcte ». En pareil cas, la Cour
                devrait répondre à la question de savoir ce qui doit s’entendre comme
                implicite dans la notion d’« appel », telle que celle‑ci est envisagée dans
                l’article 84, s’agissant de ses fonctions en tant qu’instance d’appel et de
                l’étendue des remèdes auxquels elle peut recourir à ce titre. Il est évidem-
                ment à espérer qu’une telle situation ne se produira jamais au sein d’un
                organisme spécialisé de haut niveau tel que l’OACI, mais improbable
                n’est pas impossible, et il serait malheureux qu’une formulation trop large

                                                                                           92




7 CIJ1191_Ord.indb 181                                                                           12/07/21 13:57

                                   conseil de l’oaci (op. ind. berman)                    170

                donne la moindre impression que la question des irrégularités de procé-
                dure laisse la Cour indifférente. On ne peut donc que se féliciter que
                celle‑ci ait au moins rappelé, au paragraphe 125 de l’arrêt, que le cadre
                même posé par l’article 84 impose certaines conditions obligatoires aux-
                 quelles le Conseil est lui aussi tenu de satisfaire pour traduire effective-
                 ment dans la pratique le droit d’appel énoncé dans cet article. On voit
                 mal, par exemple, comment la Cour pourra à l’avenir, notamment si la
                 contestation porte sur une décision de fond, exercer correctement ses
                 fonctions d’instance d’appel à l’égard de cette décision si celle‑ci n’a pas
                été motivée et son raisonnement sous‑jacent, expliqué par le Conseil. Il est
                donc décevant de constater que, au mépris des règles directement appli-
                cables qu’il avait lui‑même établies, le Conseil a adopté les décisions
                contestées sans fournir le moindre élément quant au raisonnement suivi,
                se réfugiant, semble‑t‑il, derrière la possibilité (prévue par d’autres règles
                de procédure) de recourir au scrutin secret. Il a, ce faisant, placé un outil
                procédural au‑dessus non seulement des règles de fond applicables, mais
                également de la convention internationale même dont celles‑ci découlent.
                Cela est juridiquement inacceptable. En outre, ce point peut, en soi,
                être envisagé comme une question concernant « l’interprétation ou
                ­l­’­application de la convention de Chicago », et il eût été souhaitable que
                 la Cour fût disposée à le dire, afin d’aider le Conseil dans ses décisions
                 futures.

                (Signé) Franklin Berman.




                                                                                           93




7 CIJ1191_Ord.indb 183                                                                           12/07/21 13:57

